UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2086



SHERRY WHITE-BATTLE,

                                            Plaintiff - Appellant,

          versus


THOMAS W. MOSS, JR.; GEORGE SCHAEFER; NORFOLK
ELECTORAL BOARD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:05-cv-00761-HCM)


Submitted:   February 12, 2007             Decided:   March 9, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Sherry White-Battle, Appellant Pro Se. Jeff Wayne Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sherry White-Battle appeals from the district court’s

order granting summary judgment to Defendants on White-Battle’s

complaint, alleging violations of the Voting Rights Act (“VRA”),

and claims under 42 U.S.C. § 1983 (2000).            We have reviewed the

record and the arguments on appeal, and we find no error in the

district court’s reasoning regarding the § 1983 claims.              Thus, we

affirm the portion of the district court’s order dealing with these

claims   for   the   reasons    stated   by   the   district    court.    See

White-Battle v. Moss, No. 2:05-cv-00761-HCM (E.D. Va. Sept. 8,

2006).

           Regarding White-Battle’s VRA claims, the district court

granted summary judgment, finding that White-Battle lacked standing

because she brought her claims strictly as a candidate and not as

an individual voter.           Our review of White-Battle’s complaint

convinces us that White-Battle brought her complaint as both a

candidate and a voter.         Thus, she had standing.         See Roberts v.

Wamser, 883 F.2d 617, 621 (8th Cir. 1989).               However, for the

reasons that follow, we find that summary judgment was nonetheless

properly granted.

           White-Battle raised claims under § 2 and § 5 of the VRA.

To show a violation of § 2 of the VRA, White-Battle must show that

a voting standard, practice or procedure was imposed in a manner

which resulted in a denial or abridgement of the right to vote on


                                    - 2 -
account of race.      42 U.S.C. § 1973(a) (2000).           In the November 8,

2005, election for Norfolk City Treasurer, White-Battle claims that

(1) her vote was not counted, (2) the voting machines were rigged

in   favor   of   white   candidates,    and   (3)    the        voting   machines

miscounted African-American votes. However, White-Battle failed to

offer any competent evidence in support of her claims.                       Even

accepting her sworn statement that her vote was not counted, she

has produced no evidence that the miscounting was the result of a

voting standard, practice, or procedure, or that any miscounting

affected black voters only.       There is absolutely no evidence that

voting    machines    were   rigged,    and    as    for    the     miscounting,

White-Battle’s       “evidence”   is    misleading         and     unpersuasive.*

Accordingly, although White-Battle did have standing under § 2 to

bring her claim, summary judgment was properly granted because her

evidence was insufficient to create disputed issues of material

fact.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986) (holding that party opposing summary judgment may not rely




      *
      White-Battle   attaches   to  her   complaint   handwritten
comparisons of the initial tallies of the votes in each precinct
with the final election results. A majority of the precincts show
a slight difference in the two numbers, but in no case did the
differences result in a change in the winner. Defendants state
that the differences resulted from disabled or elderly persons
voting from their cars, provisional ballots cast by persons not
pre-registered, and the addition of absentee ballots, which are
reconciled with the tallies from the machines.       White-Battle
proffers no evidence showing that the Defendants’ explanation is
incorrect.

                                   - 3 -
on allegations but must produce sufficient evidence supporting the

claimed factual dispute).

           Regarding her preclearance claim under § 5 of the VRA,

White-Battle must show that the Board failed to preclear any

changes in its voting practices with the Justice Department.    See

42 U.S.C. § 1973c (2000).     The Board submitted evidence that it

precleared use of the touch-screen machines in 2002.   White-Battle

asserts that, while the use of the machines was precleared, the

Board failed to preclear the way that it would use the machines to

count votes.    Specifically, she objects to the fact that the

tallies from each machine can be altered to reflect absentee

ballots, and other ballots from those who could not, or did not,

use the machines.     We find that this method of counting votes is

implicit in the use of the touch-screen machines and logically did

not need to be precleared separately.      White-Battle submits no

evidence that the Board altered its method of counting votes using

the machines after obtaining preclearance in 2002.     Accordingly,

although White-Battle had standing to pursue this claim, it was

properly dismissed.

           Thus, we affirm the district court’s order on modified

grounds.   See United States v. Smith, 395 F.3d 516, 518-19 (4th

Cir. 2005) (“We are not limited to evaluation of the grounds

offered by the district court to support its decision, but may

affirm on any grounds apparent from the record.”).     We dispense


                                - 4 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                              AFFIRMED AS MODIFIED




                              - 5 -